DETAILED ACTION

Election/Restrictions
Claims 1-9, 21, and 22 are allowable. Claims 10-13 and 16-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III and Species A-B, as set forth in the Office action mailed on 07 October 2016, is hereby withdrawn and Claims 10-13 and 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Chu on 16 February 2021.


In the Claims (as filed 25 January 2021):

In Claim 13 / ll. 5: “in an” now reads “in a”
In Claim 17 / ll. 2: “adjacent to a” now reads “adjacent to the outer” 
In Claim 17 / ll. 3: “way from the surface” now reads “away from the outer surface” 
In Claim 18 / ll. 22: “the core member” now reads “the anchor member” 
In Claim 18 / ll. 25: “the core member” now reads “the anchor member” 
In Claim 20 / ll. 4-5: “elements in the second configuration” now reads “elements in the first configuration”
In Claim 20 / ll. 7: “elements in the first configuration” now reads “elements in the second configuration” 

Claim 21 now reads as follows: 
21.    	A dynamic bone anchor comprising:
an anchor member having a first end, an open second end having an uninterrupted circumference, and an anchor axis extending through the first and second ends, the anchor member comprising a tubular body with an inner surface defining a bore, the inner surface having a first inner width 
a longitudinal core member having a first portion and a second portion, the second portion extending from the first portion to and including an opposite free end of the core member and having a first outer width that defines a greatest outer width of the second portion when there are no outside 
wherein at a first temperature, the inner surface of the tubular body is deformable to increase the first inner width [[for]] by insertion of the second portion of the core member into the tubular body while the greatest outer width of the second portion remains constant at the first outer width when inside the tubular body, and wherein at a second temperature greater than the first temperature, a radial force applied by the anchor member on the second portion of the core member increases to strengthen a connection between the tubular body and the second portion of the core member; 
wherein at a first position, the second portion of the core member defining the greatest outer width is received in and fixed axially to the anchor member and contacts and deforms at least a first portion of the inner surface of the tubular body to the increased first inner width, the first portion of the inner surface of the tubular body extending through the entire second end of the anchor member such that the second portion of the core member and the anchor member are movable together at the second end of the anchor member, and the first portion of the core member and the anchor member are movable with respect to each other at the first end of the anchor member. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                  

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775